Citation Nr: 0033353	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 
1995, for service connection for lung disease manifested by 
pleural plaques.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for lung disease manifested by pleural plaques. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from February 1953 to January 
1957.  

This matter originally arose from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a lung 
condition.  The veteran filed a timely appeal, and in June 
1998 the Board of Veterans' Appeals (Board) issued a decision 
granting service connection for a lung condition, manifested 
by pleural plaques, due to exposure to asbestos.  In a rating 
decision issued later that month, the RO effectuated the 
Board decision and assigned a 30 percent rating, effective 
from December 1995.  The veteran has perfected an appeal with 
respect to both the rating assigned and the effective date of 
the award of service connection.  Thus, the case has been 
referred to the Board for resolution.


FINDINGS OF FACT

1.  In a June 1998 decision, the Board granted the veteran's 
claim of entitlement to service connection for lung disease 
manifested by pleural plaques; the RO effectuated that 
decision in a June 1998 rating decision, assigning a 30 
percent schedular rating, effective from December 5, 1995.  

2.  Both the Board decision and the RO's rating decision 
granting service connection for lung disease manifested by 
pleural plaques were made pursuant to an application for 
benefits received on December 5, 1995, more than a year after 
the veteran left active duty.

3.  No evidence shows entitlement to service connection for 
the lung condition, nor is there an application for the same, 
prior to December 5, 1995.

4.  At all relevant times, the objective findings show FVC 
percentages no less than 65% predicted, post-bronchodilator; 
there have been no DLCO readings below 56%; and no evidence 
of cardiorespiratory limitation, cor pulmonale, pulmonary 
hypertension or need for outpatient oxygen therapy.  

5.  At all relevant times, the objective findings have been 
consistent with no more than a moderate level of disability 
associated with the veteran's lung condition, including 
considerable pulmonary fibrosis, and moderate dyspnea on 
slight exertion; on the most recent examination, the veteran 
reported that he was short of breath on exertion, which he 
illustrated saying he could walk a mile but rest every 100 to 
200 yards; the objective findings have clearly not 
demonstrated marked impairment of health, extensive fibrosis, 
or severe dyspnea on slight exertion.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to December 
5, 1995, for the grant of service connection for lung disease 
manifested by pleural plaques have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 
3.400 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an initial evaluation in excess of 30 
percent for lung disease manifested by pleural plaques, since 
December 5, 1995, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Codes 6802 
(1995), 6833 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected lung disease 
manifested by pleural plaques is more than 30 percent 
disabling and that it has been disabling, and deserving of 
service connection, since prior to December 1995.  The 
veteran has challenged the adequacy of the initial evaluation 
and thus, the law with regard to a claim based on 
disagreement with the initial rating assigned following a 
grant of service connection is applicable.  See Fenderson v. 
West, 12 Vet. App. 119,127 (1999).

I.  Earlier Effective Date

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(b)(2)(i).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2000); see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought. 38 C.F.R. § 3.155(a); see also Servello, 
3 Vet. App. at 199.   In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 38 
U.S.C.A. § 7104(a) (West 1991).

In the present case, the veteran's initial claim for service 
connection for lung disease manifested by pleural plaques was 
received at the RO December 5, 1995. Service connection was 
granted by the Board for lung disease manifested by pleural 
plaques in June 1998, the RO's June 1998 rating decision 
effectuated the Board's decision.  The RO assigned a 30 
percent evaluation, effective from the date of receipt of 
claim, December 5, 1995.  

As the claim upon which this appeal is based was an initial 
claim received December 5, 1995, the appropriate effective 
date under 38 C.F.R. § 3.400(b)(2)(i), would be no earlier 
than December 5, 1995.  The veteran separated from service in 
January 1957, and even his original April 1985 claim (which 
contained no mention of a lung condition) was not received 
within one year from the date the veteran was separated from 
active service.  Thus, the regulation requires that the 
effective date of the grant of service connection be the date 
of receipt of the 1995 claim or the date entitlement arose, 
whichever is later.  

The veteran urges that his medical records demonstrate 
manifestations of his now service-connected condition since 
service and as such, an earlier date is warranted.  However, 
a thorough review of the treatment records dated prior to 
December 5, 1995 shows nothing that can be construed as an 
intent to apply for service connection for a lung disorder, 
or a belief in entitlement to VA benefits.  Thus, although 38 
C.F.R. § 3.157 (2000) does allow for a report of 
hospitalization which relates to a disability for which 
service connection is subsequently granted to serve as an 
informal claim for benefits, this section applies only to 
claims for increase or to reopen a previously-disallowed 
claim and as such, is not for application in an initial 
compensation claim for a disability.  In this case, the 
December 5, 1995 claim is an original claim, and thus, the 
provisions of section 3.157 are not applicable.

Based on the foregoing, the Board finds that the veteran has 
not presented any additional evidence or argument which would 
warrant the assignment of an earlier effective date under the 
criteria set forth at 38 C.F.R. § 3.400.  There is no 
suggestion in the record, and the veteran has not urged, any 
intent to file a claim for the instant lung disease until the 
December 1995 claim.  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
concludes that there is no basis in the record to support the 
claim for an effective date earlier than December 5, 1995, 
for the grant of service connection for lung disease 
manifested by pleural plaques, and the appeal for that 
benefit is denied.  

II.  Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A.  § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board notes that the veteran's case has been fully and 
properly developed, that he has been afforded a VA 
examination, and that no additional action is necessary to 
comply with current duty to assist requirements.

In the aforementioned June 1998 decision, the Board granted 
service connection for lung disease manifested by pleural 
plaques.  The RO effectuated that decision, assigning a 30 
percent rating under Diagnostic Codes 6833, effective from 
December 5, 1995, in a June 1998 rating decision.  

The veteran contends that the current 30 percent evaluation 
under Diagnostic Code 6833 does not accurately reflect the 
severity of his disability.  The Board, for the following 
reasons, must disagree, and find that the evidence supports 
no more than a 30 percent schedular evaluation.

A review of the record reveals that the veteran has been 
treated for signs and symptoms of chronic obstructive 
pulmonary disease and chronic bronchitis since the early 
1980's, with findings of possible asbestos-related lung 
disease dating from 1988 and probable asbestosis dating from 
1995.  The record is also replete with reference to tobacco 
use and multiple treatment records recommending that the 
veteran quit smoking as part of the treatment for his 
pulmonary problems.  The Board notes that when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Due to the varied nature of the veteran's constellation of 
pulmonary symptoms reflected in the record, and given the 
actual disability service connected by the Board in its 1998 
decision, the Board in this case has considered the totality 
of respiratory symptoms noted in the record, rather than 
merely those most closely associated with asbestosis-related 
lung disease.  

Medical records relevant to the initial evaluation claim 
include private records from Platte Valley Medical Group 
dated through April 1996, as well as reports of VA 
examinations dated in March 1996 and February 1999.  The 
treatment records show recurrent treatment for persistent 
cough.  In December 1995, he reported an intermittent, 
persistent cough for the previous four to five years.  The 
condition was reportedly often treated with antibiotics.  He 
reported that he sometimes felt a little winded but not truly 
short of breath.  Lungs were clear to auscultation.  The 
chest X-ray showed somewhat flattened diaphragms but not 
hyperinflation.  There was a finding suggestive interstitial 
disease of the lungs.  The assessment was persistent cough.  
A pulmonary consultation that month included pulmonary 
function testing showing forced vital capacity (FVC) and 
forced expiratory volume in one second (FVC-1) of 2.63 and 
1.94 respectively post-bronchodilator.  The best FVC was 58% 
of predicted value.  X-rays were observed to show possible 
pleural plaques.  The assessment was cough, probably 
secondary to a combination of smoking related lung disease 
with possible asbestos-related lung disease.  Follow-up in 
January 1996 included a CT scan showing multiple calcified 
plaques and interstitial lung changes.  The examiner opined 
that the veteran had mild obstructive lung disease with 
reversible bronchospasm and a degree of pulmonary fibrosis, 
probably secondary to asbestos exposure.  The veteran was to 
be started on Proventil for the obstructive disease and 
simply watched for the fibrosis.  

The veteran was afforded the first of two VA pulmonary 
examinations in March 1996.  He reported his 15 year history 
of treatment and his current diagnosis.  The examiner noted 
that the veteran had increased AP diameter of the chest with 
hyperresonance and decreased diaphragm excursion.  The 
diagnosis was suspect chronic obstructive pulmonary disease.  
Spirometry showed mild obstructive lung defect with FVC of 
2.98 pre-bronchodilator, representing 69% predicted value.  

VA examination in February 1999 revealed decreased air entry 
with prolonged expiration, minimal wheezing and bilateral 
basilar fine crackles with no evidence of dullness.  Chest X-
rays showed calcified pleural thickening, calcification of 
the diaphragm and bibasilar interstitial changes.  The 
veteran reported that he could walk a mile but would need to 
rest every 100 to 200 yards.  He reported waking up at night 
with phlegm from a cough.  He reported that his current 
treatment was with inhalers, antibiotics and recently 
Prednisone.  He had not been hospitalized for his cough and 
he has not gone to the emergency room for treatment.  
Spirometry showed moderate obstructive lung disease with an 
excellent bronchodilator response.  The examiner concluded 
that the veteran also had mild restrictive disease, probably 
secondary to obesity, but maybe secondary to asbestos 
exposure.  Specific pulmonary function results included FVC 
of 64% predicted prebronchodilator, improved to 77% post-
bronchodilator, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) of 85%.  

The veteran's lung disease manifested by pleural plaques been 
rated under Diagnostic Code 6833.  During the pendency of the 
veteran's appeal, the rating criteria for evaluating diseases 
of the lungs were changed, effective October 7, 1996.  See 
Rating Schedule Nontuberculous Diseases, 61 Fed. Reg. 52, 695 
(1996) (codified at 38 C.F.R. § 4.97).  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase may not be 
earlier than the effective date of the Act or administrative 
issue.  38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in 
this case, the Board must evaluate the veteran's service-
connected lung disease under the old criteria prior to 
October 7, 1996, and under both criteria from October 7, 
1996.  While the RO rated the veteran under the new criteria, 
it also considered the old criteria.  

Prior to October 7, 1996, a 100 percent evaluation was 
applicable to pronounced pneumoconiosis manifested by the 
presence of lesions to the extent comparable to far-advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  A 60 percent evaluation 
was warranted by severe symptomatology manifested by 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The current 
30 percent evaluation was warranted for moderate 
symptomatology manifested by considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.  See 38 C.F.R. Part 4, Diagnostic 
Code 6802 (1995).

The new regulations with respect to rating asbestos-related 
lung disease are based primarily on pulmonary function test 
results.  Under the new regulations and pursuant to the 
General Rating Formula for Interstitial Lung Disease, a 100 
percent rating shall be assigned for FVC measured at less 
than 50 percent predicted; or DLCO (SB) measured at less than 
40 percent predicted; or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
where the veteran requires outpatient oxygen therapy.  A 60 
percent rating shall be assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15- 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  The 
current 30 percent rating is appropriate for FVC measured at 
65-74 percent predicted; or DLCO (SB) measured at 56-65 
percent predicted.  See 38 C.F.R. Part 4, Diagnostic Code 
6833 (2000).

The veteran's condition was repeatedly characterized as 
moderate or mild in the medical reports, thus the criteria 
for an increased evaluation under the former criteria are not 
met at any time.  The Board observes that X-rays do not show 
extensive fibrosis, clinical findings do not note and the 
veteran has not described severe dyspnea on slight exertion, 
and there is no corresponding ventilatory deficit confirmed 
by pulmonary function tests with marked impairment of health.  
It is noted that the veteran has reported the ability to walk 
a mile, albeit with rests, and that pulmonary testing has 
showed mild to moderate defects with good post-bronchodilator 
response.  Testing in 1995 yielded a finding of only mild 
chest restriction.  The medical findings, including those 
dated from 1995 to the present, do not show severe 
symptomatology required for a 60 percent rating under former 
Diagnostic Code 6802.  

An increased evaluation based on the new criteria is also not 
shown.  The veteran's pulmonary function testing in 1999 fail 
to demonstrate the criteria necessary for an increased 
evaluation under Diagnostic Code 6833.  FVC and DLCO readings 
do not support a 60 percent rating.  The veteran's best 
efforts, post-bronchodilator, did not approach the FVC values 
and DLCO values needed to support a 60 percent rating.  
Further, there is no indication of the requisite degree of 
cardiorespiratory limitation, nor is there a finding of cor 
pulmonale, pulmonary hypertension; or outpatient oxygen 
therapy.  The Board notes parenthetically that the testing 
conducted in 1995 and 1996 does not demonstrate the necessary 
requirements for a rating in excess of 30 percent under 
Diagnostic Code 6833.  The 1995 testing reported was 
prebronchodilator and again was characterized as showing only 
mild chest restriction.  

Thus, the preponderance of the evidence is against the claim 
of an initial evaluation in excess of 30 percent for lung 
disease manifested by pleural plaques under either criteria.  
Overall, the veteran's symptoms remained relatively stable 
and the Board is not persuaded that the record supports a 
different rating at any time during the initial rating 
period.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999) (at the time of an initial rating separate ratings can 
be assigned for separate periods of time based on facts 
found).  

In reaching its decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's lung disease 
has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  The Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

An effective date earlier than December 5, 1995, for the 
award of service connection for lung disease manifested by 
pleural plaques is denied.

An initial evaluation in excess of 30 percent for lung 
disease manifested by pleural plaques is denied.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 



